



COURT OF APPEAL FOR ONTARIO

CITATION: Petre v. Petre, 2015 ONCA 199

DATE: 20150325

DOCKET: C59652

Simmons, Tulloch and Pardu JJ.A.

BETWEEN

Stefan Gheorghe Petre

Appellant

and

Laura Emilia Petre

Respondent

Stefan Petre, in person

Laura Petre, in person

Heard: March 18, 2015

On appeal from the judgment of Justice Emile R. Kruzick of
    the Superior Court of Justice, dated November 18, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge dismissed the appellants request for an order setting
    aside the parties separation agreement.  In doing so, the trial judge fully
    canvassed the appellants arguments that: the wife had hidden assets; that
    certain debts he (the appellant) had assumed were actually joint debts; that he
    (the appellant) was pressured into signing the separation agreement; and that
    the parties did not separate until 2012.  The trial judge made findings of fact
    against the appellant on all of these issues.

[2]

The appellant has not demonstrated any basis on which this court could
    interfere with the trial judges finding of fact; nor has he demonstrated any
    error in law in the trial judges reasons.

[3]

The appeal is therefore dismissed.


